DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2017/0229747 to Jung et al.
With respect to claim 1, Jung et al. teach a thermal management system for a plug-in electric vehicle, the thermal management system comprising: 
a high voltage battery 20 configured to power the vehicle; 
a second heat exchanger 212 with a powertrain cooling device 50 (a refrigerant cooling circuit) configured to be selectively operably coupled to the high voltage battery 20 to cool the high voltage battery 20 during charging of the vehicle; 
a HVAC device 40 (a cabin heater core cooling circuit) configured to be selectively operably coupled to the high voltage battery 20 to cool the high voltage battery 20 during charging of the vehicle; 
a control valve 220 operable to control a flow of battery coolant to the high voltage battery 20 from the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) and the HVAC device 40 (the cabin heater core cooling circuit); and 
a control module 300 configured to selectively operate the control valve 220 to select a mode of cooling the high voltage battery, 
wherein at least one mode of cooling selectable by the control module 300 is a combined mode in which both the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) and the HVAC device 40 (the cabin heater core cooling circuit) provide cooling to the high voltage battery 20 (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2). 

With respect to claim 2, Jung et al. teach the thermal management system for a plug-in electric vehicle, wherein the control valve 220 controls (is positionable to proportionally control) an amount of the battery coolant that comes from respective ones of the second heat exchanger 

With respect to claim 3, Jung et al. teach the thermal management system for a plug-in electric vehicle, wherein the control valve 220 controls (is positionable) by the control module 300 based on minimizing an amount of the battery coolant from the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) and increasing the amount of the battery coolant from the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) as needed to maintain a temperature of the high voltage battery within a predefined range (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2).

With respect to claim 4, Jung et al. teach the thermal management system for a plug-in electric vehicle, wherein another mode of cooling selectable by the control module 300 includes isolating the HVAC device 40 (the cabin heater core cooling circuit) and using only the second heat exchanger 212 with the powertrain cooling device 50 (the refrigerant cooling circuit) to cool the high voltage battery (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2).

With respect to claim 5, Jung et al. teach the thermal management system for a plug-in electric vehicle, wherein a heater core isolation valve 220 is operated under control of the control module 300 to isolate the HVAC device 40 (the cabin heater core cooling circuit) (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2).

With respect to claim 6, Jung et al. teach the thermal management system for a plug-in electric vehicle, wherein another mode of cooling selectable by the control module 300 includes utilizing only the HVAC device 40 (the cabin heater core cooling circuit) to cool the high voltage battery (Jung et al.: Sections [0062]-[0073]; Figs. 1 and 2).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2017/0229747 to Jung et al.
With respect to claim 7, Jung et al. teach the same control module, therefor, lacking of any clear distinction between the claimed control module and those disclosed by Jung et al., it would be inherent for the control module of Jung et al. to wake a climate head of a cabin climate 

With respect to claim 8, Jung et al. teach the same control module, therefor, lacking of any clear distinction between the claimed control module and those disclosed by Jung et al., it would be inherent for the control module of Jung et al. to receive an indication of ambient temperature, an indication of battery temperature, and an indication of whether cabin climate control is requested, and wherein the control module is configured to select the mode of mode of cooling the high voltage battery based on the indication of ambient temperature, the indication of battery temperature, and the indication of whether cabin climate control is requested. Alternatively, it would have expected for the control module of Jung et al. to receives an indication of ambient temperature, an indication of battery temperature, and an indication of whether cabin climate control is requested, and wherein the control module is configured to select the mode of mode of cooling the high voltage battery based on the indication of ambient temperature, the indication of battery temperature, and the indication of whether cabin climate control is requested as claimed lacking unexpected result showing otherwise.

With respect to claim 9, Jung et al. teach the same control module, therefor, lacking of any clear distinction between the claimed control module and those disclosed by Jung et al., it 

With respect to claim 10, Jung et al. teach the same control module, therefor, lacking of any clear distinction between the claimed control module and those disclosed by Jung et al., it would be inherent for the control module of Jung et al. to have a first mode of cooling comprises utilizing only the cabin heater core cooling circuit to cool the high voltage battery, wherein the combined mode comprises a second mode of cooling, wherein a third mode of cooling comprises using only the refrigerant cooling circuit to cool the high voltage battery, wherein the first mode of cooling is selected in response to no request for cabin climate control when ambient temperature is below an ambient temperature threshold, wherein the second mode of cooling is selected from the first mode of cooling in response to the indication of battery temperature exceeding a battery temperature threshold, and wherein the third mode of cooling is selected 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the 
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/25/2022